Affirmed and Opinion filed June 10, 2004








Affirmed and Opinion filed June 10, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01274-CR
____________
 
CHARLES LEE MERCER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 232nd District Court
Harris
County, Texas
Trial
Court Cause No. 954,969
 

 
M E M O R A N D U M  O
P I N I O N
After a jury trial, appellant was convicted of the offense of
delivery of a controlled substance, and sentenced on November 12, 2003, to 18
months= incarceration in the State Jail
Division of the Texas Department of Criminal Justice..




Appellant was represented by appointed counsel, Marc
Carter.  On April 8, 2004, this court
ordered a hearing to determine why appellant had not filed a brief in this
appeal.  On May 7, 2004, the trial court
conducted the hearing.  The record of the
hearing was filed in this court on May 24, 2004.  At the time of this hearing, appellant was no
longer represented by counsel. 
Accordingly, the trial court appointed new counsel, Kim Parks.  On May 10, 2004, another hearing was held.  At this hearing, appellant stated on the
record that he did not wish to pursue his appeal.  Based on this statement, the trial court found
that appellant wishes to withdraw his notice of appeal.
On the basis of this finding, this court has considered the
appeal without briefs.   See Tex. R.
App. P. 38.8(b).
We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Opinion filed June 10, 2003.
Panel consists of
Justices Fowler, Edelman, and Seymore.
Do not publish - Tex. R.
App. P. 47.2(b).